Citation Nr: 1023247	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  03-17 991A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for low back condition, 
to include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.

2.  Entitlement to service connection for an acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Counsel




INTRODUCTION

The Veteran had active military service from October 1979 to 
May 1980 and from November 1990 to May 1991, including 
service in the Southwest Asia Theater in support of Operation 
Desert Shield/Storm from January 1991 to April 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama, which denied service connection 
for PTSD, and declined to reopen a previous and final claim 
for service connection for a low back condition.  

The Veteran failed to report to a Travel Board hearing 
scheduled for August 2007, without good cause shown.  The RO 
mailed notice of the hearing to the Veteran's last known 
address, accordingly, the case has been processed as though 
she had withdrawn her request for a hearing.  See 38 C.F.R. 
§ 20.704 (2009).

This case was previously before the Board, and in a November 
2007 decision, the Board reopened the claim of service 
connection for a low back condition based on the receipt of 
new and material evidence and remanded both issues for 
additional development.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia Theater of 
operations from January 1991 to April 1991.

2.  A low back condition was not incurred in or aggravated by 
service; nor is it a qualifying chronic disability that 
cannot be attributed to any known clinical diagnosis.


CONCLUSION OF LAW

A disability manifested as a low back condition was not 
incurred as a result of active duty service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1117, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Under 38 
U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2009).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ).  See 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  For 
claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).

The Veteran's claim was received prior to the enactment of 
the VCAA, and thus VCAA notice was not provided prior to the 
initial AOJ decision in this matter.  Nonetheless, the VCAA 
duty to notify was satisfied in letters sent to the Veteran 
in April 2005, March 2006, and December 2007.  These letters 
fully addressed all notice elements and informed the Veteran 
of what evidence was required to substantiate the claim and 
of the Veteran's and VA's respective duties for obtaining 
evidence.  The March 2006 letter provided notice that 
included the type of evidence necessary to establish 
disability ratings or effective dates for the claimed 
disabilities under consideration, pursuant to the recent 
holding in the Dingess decision.  The only deficiency with 
regard to notice in this case is that some of the VCAA notice 
was received following the initial adjudication of the claim.  
However, this timing deficiency was cured by readjudication 
of the claim in the February 2010 supplemental statement of 
the case (SSOC).  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007).

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate her claim.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
associated with the claims file consist of the Veteran's 
service treatment and personnel records and VA and private 
medical treatment records.  In a November 2007 remand, the 
Board instructed the RO to perform additional development as 
it related to the claim.  This additional development 
included providing the Veteran with a VA examination; taking 
steps to obtain the Veteran's service records, additional VA 
treatment records, and Social Security Administration (SSA) 
disability decisional documents and medical records.  Upon 
review of the file, it appears that the RO made attempts to 
locate and obtain the Veteran's service records, VA treatment 
records and SSA records.  All available military and VA 
records were associated with the file, and the Veteran was 
afforded a VA examination.  The SSA indicated that requested 
records were unavailable.  The Veteran was informed the SSA 
records were unavailable by a letter dated in December 2009 
as required by 38 C.F.R. § 3.159(e).  There has been 
substantial compliance with the Board's November 2007 remand.

Service Connection 

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Establishing service 
connection generally requires (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. 
Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden element is through 
a demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post- 
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. at 495-96; see 
Hickson v. West, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2009).  In 
addition, certain chronic diseases, including arthritis, may 
be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

For Veterans with service in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection 
may also be established under 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317.  Under this law and regulation, service connection may 
be warranted for a Persian Gulf Veteran who exhibits 
objective indications of "a qualifying chronic disability" 
that became manifest during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than not later than December 31, 2011.  38 C.F.R. § 
3.317(a)(1).

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities: (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for 'direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, 
lay persons are competent to report objective signs of 
illness.  Id.

Medically unexplained chronic multi symptom illnesses are 
defined by a cluster of signs or symptoms, and are currently 
limited to chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome, as the Secretary has not determined 
that any other conditions meet the criteria for a medically 
unexplained chronic multi symptom illness.  Chronic multi-
symptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).   There are currently no 
diagnosed illnesses that have been determined by the 
Secretary to warrant a presumption of service connection 
under 38 C.F.R. § 3.317(a)(2)(C).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Signs or symptoms that may be 
manifestations of undiagnosed illness include, but are not 
limited to, the following: (1) fatigue; (2) signs or symptoms 
involving skin; (3) headache; (4) muscle pain; (5) joint 
pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

In cases where a Veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is nevertheless warranted.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service treatment records from the Veteran's period of 
ACDUTRA service (October 1979 to May 1980) consist only of a 
report from a physical examination conducted for separation 
purposes and a Report of Medical History, both of which are 
dated in March 1980.  On the Report of Medical History, the 
Veteran indicated that she experienced recurrent back pain.  
The physical examination showed her spine was normal upon 
examination.  A periodic/retention examination, conducted in 
June 1984 during National Guard service, shows the Veteran 
reported recurrent back pain.



Background

Service treatment records from the Veteran's period of active 
duty service in the Gulf War; do not include relevant 
findings regarding a back condition.  On physical examination 
in March 1991, the Veteran denied having any back pain.  A 
physical examination was also negative for any back condition 
and the spine was normal.  The April 1991 separation 
examination also revealed a normal spine, and the Veteran 
denied having any back pain on her Report of Medical History 
Form.

Post-service VA treatment records show initial complaints of 
back pain, with aching pain radiating into the bilateral 
lower extremities, in July 1994.  On objective examination, 
the thoracic and lumbar spine was normal.  X-rays were 
negative for spondylothesis, degenerative joint disease, 
fracture, or disc space narrowing.  The diagnosis was low 
back pain without spondylothesis or evidence of 
radiculopathy.  Additional VA records dated throughout 
November 2000, December 2000, and April 2001 show continued 
complaints of low back pain and also some complaints of 
general joint pain.  A clinic note dated in November 2000 
reflects a diagnosis of multiple low back and joint pains by 
history with etiology unknown.  In November 2007, the Veteran 
sought emergency treatment for complaint of cold symptoms and 
low back and left knee pain with onset the week prior.

In April 2003, a VA clinician wrote that the Veteran was 
treated at the VA primary care medical clinic.  This 
clinician noted that the Veteran had been seen for non-
specific low back pain, but lumbar spine X-rays have been 
normal.  The clinician stated, "As she has a nonspecific low 
back pain (with normal X-rays) I cannot say that she has a 
disability that was incurred in or aggravated by her military 
service." 

An SSA Notice of Decision dated in February 2006 shows that 
the Veteran received a fully favorably decision in response 
to an application for supplemental security income benefits 
(SSI) that was filed in January 2002.  The letter indicated 
that the Veteran was considered disabled due to disabilities 
of arthritis and depression, and acknowledged that she had 
amended the onset date of her disabilities to November 15, 
2004.

In a written statement dated in December 2006, a VA physician 
(Dr. N.) indicated that the Veteran was his patient at a VA 
medical center.  Dr. N. stated that the Veteran had chronic 
low back pain, chronic depression and altered mood swings, 
all of which had been present since her service in the 
Persian Gulf War.  He further stated that she had difficulty 
maintaining work.  

This claim was remanded by the Board in November 2007, in 
part, so that the Veteran could undergo a VA examination for 
her claimed back disability.  The Veteran underwent a VA 
examination in November 2009.  The VA examiner indicated 
review of the claims file.  The Veteran denied any particular 
back injury or history of trauma to the spine, and noted that 
her lower back had begun hurting after physical training.  
Currently, her symptoms including intermittent severe low 
back pain with radiation to the bilateral lower extremities.  
Following a detailed clinical examination and X-rays, the VA 
examiner provided a diagnosis of lumbar spine degenerative 
disc disease.  In the examiner's opinion, it was "less 
likely than not that the current low back condition was 
caused by or a result of military service."  

The rationale for the opinion was that there was no 
documented evidence of chronic low back pain evaluated and/or 
treated during active military service.  Also, the Veteran 
entered active military service in November 1990 and 
separated from active service in May 1991.  However, the VA 
records are silent for complaints of back pain until the 
first lumbar spine X-ray in July 1994.  That report showed 
normal imaging more than four years after service and there 
was no further treatment for back pain until March 2000.  The 
examiner further noted that on the Veteran's request for 
compensation and pension in April 1994, she listed cysts, 
rash, fungus of the feet, migraine headaches, memory loss and 
being unable to sleep as her illnesses; but, she did not 
mention back problems.  Finally, the Reports of Medical 
History dated in March 1991 and April 1991 both reflected a 
negative response to the question of whether the Veteran had 
recurrent back pain, and the Veteran separated from service 
in May 1991.



Analysis

The Veteran contends that she is entitled to service 
connection for a low back condition that manifested as a 
result of her Gulf War service.

Inasmuch as the Veteran's DD 214 shows that she served in 
Southwest Asia from January 1991 through April 1991, she is a 
Persian Gulf War Veteran within the meaning of the applicable 
statute and regulation.  Thus, the initial question is 
whether service connection is warranted for a low back 
condition on a presumptive basis due to undiagnosed 
illnesses.

The Veteran's claimed low back condition does not constitute 
a 'qualifying chronic disability' under the provisions of 38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).  This disability has a 
known clinical diagnosis, lumbar spine degenerative disc 
disease; thus, it does not constitute an 'undiagnosed 
illness.'  Accordingly, presumptive service connection under 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 is not warranted.  
Service connection will therefore be analyzed on a direct 
basis.  

A current disability has been demonstrated.  A VA examiner 
has diagnosed the Veteran with degenerative disc disease, 
lumbar spine.  A showing of a chronic back condition during a 
period of qualifying service, however, is not established.  
The available service treatment records do not contain 
evidence of a chronic back condition.  The Veteran denied any 
back problems upon separation from both periods of ACDUTRA 
and active duty service.  During the VA examination, she 
reported that the back began hurting after physical training 
but there was no particular injury.  

While the appellant reports that she had back pain following 
physical training and that she has had symptoms since that 
time, the evidence does not show evidence of continuing 
symptoms.  While she reported during her first period of 
active service that she had recurrent back pain, a chronic 
back condition was not found.  To the extent that she reports 
continuity of symptoms since that time or since physical 
training that occurred during her second period of active 
service, the Board finds that her statements are not 
credible.  In both March and April of 1991 she stated in 
writing that she did not have recurrent back pain and a back 
condition was not found on physical examination.  The Board 
finds the service records to be credible and probative as 
they were completed contemporaneous in time to her service.  
Accordingly, the Board does not find credible the statements 
she has made years after service regarding continuity of 
symptomatology since either her Persian Gulf service or 
physical training in either period of service.  Moreover, 
during a January 1994 physical examination the appellant was 
noted to have joint pain that had been present since the 
Persian Gulf but a low back condition was not found.  The 
first post-service evidence of specific complaints of low 
back pain is in July 1994.     

While the cumulative medical treatment records reflect post-
service treatment for low back pain, these records fail to 
demonstrate an etiological relationship between the currently 
manifested degenerative disc disease and the Veteran's active 
military service.  The first complaint of back pain was in 
1994, several years after separation from active duty 
service, however, the x-ray was negative.  In addition, a VA 
examiner has indicated that the Veteran's current 
degenerative disc disease is not etiologically related to 
military service.  That opinion is entitled to great 
probative weight as it is based on a physical examination, 
claims folder review, and as a rationale was provided for the 
opinion.  

The only other medical opinion that addresses the Veteran's 
back is the December 2006 VA opinion from the Veteran's 
physician.  The Board notes, however, that this physician 
fails to link the currently diagnosed disability of lumbar 
spine degenerative disc disease to active service- as opposed 
to merely stating that the Veteran reported the presence of 
back pain since her Persian Gulf service, which the Board has 
not found to be credibly.  Therefore, this opinion falls 
short of provided the necessary causal nexus between the 
current back disorder and active military service.  

The Board has considered the applicability of the benefit-of-
the-doubt doctrine, but the preponderance of the evidence is 
against the Veteran's claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990).  


ORDER

Service connection for a low back condition is denied.


REMAND

The Veteran contends she is entitled to service connection 
for PTSD, based upon an in-service personal assault.  One of 
the reported stressors is that she was raped by two contract 
workers during her service in Southwest Asia.

Cases involving allegations of a personal assault fall within 
the category of situations in which it is not unusual for 
there to be an absence of service records documenting the 
events of which the veteran complains.  Therefore, evidence 
from sources other than the veteran's service records may 
corroborate an account of a stressor incident.  See, e.g., 
Patton v. West, 12 Vet. App. 272, 281 (1999).  Examples of 
such evidence include, but are not limited to: records from 
law enforcement authorities, rape crisis centers, mental 
health counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted diseases; 
and statements from family members, roommates, fellow service 
members, or clergy.  38 C.F.R. § 3.304(f)(3).  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  The 
appellant should be provided with VCAA notice that is 
specific to claims based on personal assault.  

In a January 2006 stressor statement provided to VA, the 
Veteran indicated that she experienced personal behavior 
changes including: episodes of depression or panic attacks, 
increased/decreased use of prescription medications, 
increased use of over the counter medications, changes in her 
eating habits, unexplained economic or social behavioral 
changes, and breaking up of a primary relationship.  She also 
indicated there were changes in her performance evaluations, 
and that she exhibited disregard for military or civilian 
authority.

Service treatment records (from the Veteran's period of 
Southwest Asia service) do not reflect that a report of any 
physical assault or rape was made, or that medical attention 
or counseling was provided.  The Veteran's personnel records 
also do not reflect that a report of any physical assault or 
attempted rape was made, or that medical attention or 
counseling was provided.  Personnel records reflect that the 
Veteran's Overall Service Performance and Potential Rating 
for the entire period in question was "successful."  The 
Veteran's performance ratings for the cumulative period 
beginning in June 1991 and ending in November 1994 continued 
to reflect "successful" ratings.  The records do not show 
that she was reprimanded for any incidents involving 
disregard for military or civilian authority, to include 
following a specific incident in January 1991.  

Post-service VA outpatient treatment records reflect 
diagnoses of depression, dysthymic disorder, and mood 
disorder associated with multiple drug use history and 
history of sexual abuse.  At a VA examination in September 
2006, an axis I diagnosis of PTSD, chronic was provided.  
However, the examiner failed to provide a medical opinion 
addressing the question of whether the record tended to 
suggest that the Veteran's claimed in-service personal 
assault had actually occurred.  Such an opinion would be 
helpful in resolving the claim for service connection for 
PTSD based on military sexual trauma.  See 38 C.F.R. § 
3.304(f)(3).  

The Veteran also alleged combat-related stressors including 
having to experience daily scud missile attacks and 
performing pre-triage work at a field hospital two miles from 
the front.  The latter stressor is alleged to have involved 
close contact with dead and wounded soldiers and frequent 
visits to the refrigerated units where deceased soldiers and 
food was kept.  In a December 2006 buddy statement, a former 
soldier named M. F. indicated that he had served with the 
Veteran with the 109th Evacuation Hospital Unit and had 
personally witnessed the Veteran performing the pre-triage 
work and making frequent trips inside the refrigerated unit 
where dead bodies and food was stored.

In the Board's November 2007 remand decision, the RO was 
instructed to contact the U. S. Army & Joint Services 
Records Research Center (JSRRC), and; at a minimum, request 
unit histories for the 109th Evacuation Hospital Unit in 
Saudi Arabia, for the time period January 1, 1991, to April 
30, 1991.  This was not accomplished.  In Stegall v. West, 
11 Vet. App. 268 (1998), the United States Court of Appeals 
for Veterans Claims, hereinafter the Court, held that a 
remand by the Board confers on a claimant, as a matter of 
law, the right to compliance with the remand orders, and 
that the Secretary of Veterans Affairs has a concomitant 
duty to ensure compliance with the terms of the remand.  As 
the requested information was not attained from JSSRC, the 
claim must be returned to the RO.

Accordingly, the case is REMANDED for the following action:

1.  Send VCAA notice to the appellant that 
is specific to claims for PTSD based on 
personal/sexual assault.  See 38 C.F.R. 
§ 3.304(f)(4) (2009).

2.  Contact the U. S. Army & Joint 
Services Records Research Center (JSRRC), 
and any other appropriate agency for 
stressor verification.  At a minimum, unit 
histories for the 109th Evacuation Hospital 
Unit in Saudi Arabia, for the time period 
January 1, 1991, to April 30, 1991 must be 
requested.  

3.  After the aforementioned development 
and any other evidentiary development 
deemed necessary, the RO should schedule 
the Veteran for a VA psychiatric 
examination.  Prior to the examination, 
the claims folder and a copy of this 
remand must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  

The examiner should state whether the 
Veteran has a current diagnosis of PTSD 
that conforms to the 4th edition of the 
Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV).  If PTSD is 
diagnosed, the examiner should identify 
the specific stressor(s) that support the 
diagnosis, taking into consideration her 
reports of personal assault and subsequent 
behavioral changes.  

The examiner should render an opinion as 
to whether there are any medical findings 
showing that the alleged in-service 
personal assault actually occurred, and if 
so, whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that the in-service personal 
assault is medically related to the 
Veteran's PTSD diagnosis.  A detailed 
rationale must be provided for any 
opinion.

If the Veteran's alleged combat-related 
stressors are verified by the RO/AMC 
following the additional development from 
JSRRC, the examiner should indicate 
whether those stressor(s) are medically 
related to the Veteran's PTSD diagnosis.

With regard to any other currently 
diagnosed psychiatric disorder, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that the disorder is 
etiologically related to the Veteran's 
service.  In that regard, the examiner's 
attention is directed to the appellant's 
reports that she has had psychiatric 
symptomatology since the Gulf War (VA 
mental health note dated in February 
2005).

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  

4.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


